DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1, 5, 8, and 12 beyond formalities, 112 Rejections, and 101 Rejections.
Applicant cancelled claims 2 – 4, 6 – 7, 9 – 11, and 13 – 15 (even though not individually numbers / enumerated in the sole interest to expedite prosecution the claims are considered cancelled and responsive).
Applicant added new claims 18 – 29 [Page 6 lines 1 – 6].

Applicant comments on Examiner’s note of a lengthy IDS submitted [Page 6 lines 7 – 12].
Applicant amended the Abstract and Specification to address Examiner’s Specification Objections [Page 6 lines 13 – 15].
Applicant filed an IDS on June 30th, 2021 to address Examiner’s Rule 1.105 Requirement [Page 6 lines 16 – 18].
Applicant wishes to hold in abeyance Examiner’s Obviousness type Double Patenting Rejection [Page 6 lines 19 – 21].
Applicant contends the Claim Objections, 112 Rejections, and 101 Rejections, and 103 Rejections have been addressed by Amendments or Cancellation of the claims [Page 6 lines 22 – 24].  The Examiner reconsiders the Rejections in view of the amended claims.

Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	While the Applicant’s points may be understood to which the Examiner respectfully disagrees, the Examiner in the sole interest to expedite prosecution in view of the amended claims cites an additional reference.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 (French Application 17306698.6 filed December 4th, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 30th, 2021 was filed before the mailing date of the Final Rejection (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on June 3rd, 2020 was filed before the mailing date of the First Action on the Merits (mailed March 30th, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “plane is determined based on a number of points outside of the bounding box located in a neighborhood of faces of the bounding box” [Claims 18 and 20] must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the terms “Bluetooth”, “WiFi”, which are trade names or marks used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.


Claim Interpretation – Functional Analysis and 101 Analysis
On Page 30 lines 16 – 19, a “computer readable storage medium” is defined as a “non-transitory storage medium” which avoids transitory, signals, and carrier wave implementations, thus making the “computer readable storage medium” patent eligible subject matter.  See claims 17 and 29 where this analysis applies.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step”, or a generic placeholder but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.

Such claim limitation(s) is/are: “A device comprising a processor configured for …” in claim 27.

The Examiner affords the claimed “processor” as connoting sufficient structure to one of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 16 – 19, 21 – 22, and 27 – 29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 4, 16 – 17, and 25 – 26 of copending US Application No. 16/630,435 (US PG PUB 2020/0302653 A1) (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other because of at least the reasons given in the table below:
Pending Application
US Application 16/630,435
Claims taken from the US PG PUB
Claim 1) See claim 8 which is the apparatus performing the steps of the claimed method.
Claim 1) See claims 16 and 17 which are the apparatus performing the steps of the claimed method.
Claim 8) A device comprising:

a processor configured to encode points of a point cloud, wherein encoding points of the point cloud comprises:

encoding or decode a coding model information representative of a coding mode for an encoding of points of the point cloud defined from at least one point belonging that belong to a bounding box encompassing said points of the point cloud, said coding model information indicating that said points are coded by a plane intersecting the bounding box, said points being essentially close 

[The Examiner observes one of ordinary skill in the art would recognize the leaf cube and the octree structure as obvious variants of the claimed bounding box and further the encoding in the ‘435 Claim and the pending claim are both based on points in the point cloud another obvious variants recognized by one of ordinary skill in the art.  Additionally the ‘435 Claim “geometry” considerations is an obvious variant to one of ordinary skill in the art of the plane claimed as the consideration to determine to include the point in the tree structure.  One of ordinary skill in the art would additionally recognize the single point and center points used as obvious variants and the leaf cube / cubes in an octree as similar to the pending claims bonding boxes claimed.]


determining if points of a point cloud included in a leaf cube associated with a leaf node of an octree-based structure representing the geometry of the point cloud are approximated by at least one candidate point of a candidate octree-based structure based on said points of the point cloud and said candidate points;

encoding a first leaf node information data indicating if a candidate octree-based structure has been determined for approximating said points of the point cloud; and

encoding said candidate octree-based structure based on an approximation of based on said points of the point cloud by at least one candidate point.

Claim 17) The apparatus of claim 16, wherein encoding said candidate octree-based structure comprises:

encoding an octree information data representative of said candidate octree-based structure; and

encoding a second leaf node information data indicating if a leaf cube associated with a leaf node of said candidate octree-based structure includes a single candidate point located in its center.

Claim 25) See claim 16 which is the apparatus performing the steps of the claimed program / storage device.
Claim 17) See claim 8 which is the apparatus performing the steps of the claimed program.
Claim 26) See claim 16 which is the apparatus performing the steps of the claimed program.
Claim 18) The method of claim 1, wherein the plane is determined based on a number of points located outside of the bounding box, in a neighborhood of faces of the bounding box.

[The Examiner notes the “determining” limitation in ‘435 Claim 16 is an obvious variant of the pending limitation where the geometry in scope includes accounting for points inside / outside the bounding box / leaf nodes.]
Claim 16) See above for recitation of the claim.
Claim 19) The method of claim 1, wherein the bounding box is a leaf cube associated with a leaf node of an octree-based structure representative of the geometry of the point cloud.

[The Examiner observes the leaf cubes are obvious variants to one of ordinary skill in the art.]
Claims 16 and 17) See above for recitation of the claims.
Claim 21) A method comprising encoding points of a point cloud, wherein encoding points of the point cloud comprises:

obtaining an octree-based structure by splitting recursively a cube encompassing the point cloud until leaf cubes associated with leaf nodes of said octree-based structure reach down a given size, and

for at least one leaf cube of the octree-based structure, responsive to a determination that points belonging to the at least one leaf cube are to be coded using a coding mode that codes points of the leaf cube using a plane intersecting 

[The Examiner observes the plane in the pending claim is an obvious variant / technique to perform the approximation in the ‘435 claims to one of ordinary skill in the art and for the reasons additionally in claim 8 and further in view of the particulars of claims 3 and 4 in the 435 Claims regarding using a single point and formation of leaf nodes.].




determining if points of a point cloud included in a leaf cube associated with a leaf node of an octree-based structure representing the geometry of the point cloud are approximated by at least one candidate point of a candidate octree-based structure

based on said points of the point cloud and said candidate points



- encoding said candidate octree-based structure based on an approximation of said points of the point cloud by at least one candidate point.

Claim 3) The method of claim 1, wherein encoding said candidate octree-based structure comprises:

- encoding, an octree information data representative of said candidate octree-based structure; and

- encoding a second leaf node information data indicating if a leaf cube associated with a leaf node of said candidate octree-based structure includes a single candidate point located in its center.

Claim 4) The method of claim 1, further obtaining said octree-based structure by splitting recursively a cube encompassing the point cloud until the leaf cubes, associated with the leaf nodes of said octree-based structure, reach down an expected size.

See above claims (1, 3, 4, 16 – 17, and 25 – 26).


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to recognize to one of ordinary skill in the art obvious variants of a leaf cube containing one point during an octree partitioning as also being a bounding box with a single point for encoding.

Claim Objections
Claims 1, 5, 8, 12, and 16 – 29 are objected to because of the following informalities:
Regarding claim 8, the claim recites “a plane intersecting the bounding box”, but does not differentiate from the actual planes of the box used, thus the box falls within the scope of the claim which raises issues of the metes and bounds of the claim.

Regarding claims 5, 8, 12, 18 – 20, and 23 – 26, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are similarly Objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 20, the claim recites an “outside” feature and a “number of points” requirement which are not clearly disclosed in the Specification where Paragraphs 127 – 128 is the closest description, the teachings in the Specification do not consider number of points or outside the current cube, but instead looks at bounding regions and different requirements which are not guaranteed to be 
Regarding claim 18, see claim 20 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 8, 12, and 16 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "essentially close" in claim 8 is a relative term which renders the claim indefinite.  The term "essentially close" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The Examiner observes Specification Paragraph 124 merely repeats the phrase, but gives no specifics (or incorporates into the claims) a test or metric for determining “essentially close” and does not refer to other tests given (such as in Specification Paragraphs 126 or 143).  The Paragraph numbers used refer to Paragraph numbers from the US PG PUB of the pending Application.
Regarding claims 1, 16 – 17, 21 – 22, and 27 – 29, the independent claims recite the same / similar feature of claim 1 and thus are similarly Rejected.
Regarding claims 5, 8, 12, 18 – 20, and 23 – 26, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are similarly Rejected.


Regarding claims 1, 16 – 17, 21 – 22, and 27 – 29, the independent claims recite the same / similar feature of claim 1 and thus are similarly Rejected.
Regarding claims 5, 8, 12, 18 – 20, and 23 – 26, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are similarly Rejected.

Regarding claim 8, the metes and bounds of the claimed “parameters defining said plane” is Indefinite where only Specification Paragraph 127 mentions “plane parameters”, but no constructive example of derivation / encoding of such parameters is given weighing against the claim limitation.
Regarding claims 1, 16 – 17, 21 – 22, and 27 – 29, the independent claims recite the same / similar feature of claim 1 and thus are similarly Rejected.
Regarding claims 5, 8, 12, 18 – 20, and 23 – 26, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are similarly Rejected.

Regarding claim 8, the metes and bounds of the claimed “representative” is Indefinite as an open-ended conditional statement in which not fulfilling the condition (e.g. coding using any other technique) may meet the claim limitation as there is no positive test for when to utilize the coding mode and no alternative for the coding mode otherwise.  Thus, the claims (especially the method claims) have little to no patentable weight as being an open-ended conditional.
Regarding claims 1, 16 – 17, 21 – 22, and 27 – 29, the independent claims recite the same / similar feature of claim 1 and thus are similarly Rejected.



Regarding claim 8, the metes and bounds of the claimed “coding mode” is Indefinite as the Specification teaches coding models, but no use of a “coding mode”.
Regarding claims 1, 16 – 17, 21 – 22, and 27 – 29, the independent claims recite the same / similar feature of claim 1 and thus are similarly Rejected.
Regarding claims 5, 8, 12, 18 – 20, and 23 – 26, the dependent claims do not cure the deficiencies of their respective independent claims from which they depend and thus are similarly Rejected.

Regarding claim 20, the metes and bound of the claims are Indefinite as how the “number of points located outside of the bounding box” are determined or used in such a plane computation.
Regarding claim 18, see claim 20 which is the apparatus performing the steps of the claimed method and thus is similarly Rejected.

Claims 1, 8, 16, 17, 21, 22, and 27 – 29 recite the limitation "said coding model" in line 5 or 6.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 12, the metes and bounds of the claimed “temporal reference point cloud” is Indefinite further since the words themselves provide no weight and even permits the same point cloud being used.
Regarding claim 5, see claim 12 as the apparatus performing the steps of the claimed method and thus is similarly Rejected.

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 – 26 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Regarding claim 24, the plane / coding information for the bounding box is already claimed / given and the planes are not necessarily limited to just leaf / child nodes thus the claim does not further limit independent claim 22.
Regarding claim 25, the claim is not further limiting as the result of the claim / open-ended test performs are the same as those recited in independent claim 22, thus regardless of any test performed, the result of “decoding” and “reconstructing” are the same and thus are not further limiting.
Regarding claim 26, the points are only “essentially close” to the plane as recited in claim 22 thus it is unclear and not further limiting (possibly including no points) for the claimed reconstructed using the plane.

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 16 – 17, 19, and 21 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala, et al. (Khartik Ainala, Rufael N. Mekuria, Birendra Khathariya, Zhu Li, Ye-Kui Wang, Rajan Joshi, "An improved enhancement layer for octree based point cloud compression with plane projection approximation," Proc. SPIE 9971, Applications of Digital Image Processing XXXIX, 99710R (27 September 2016); https://doi.org/10.1117/12.2237753 referred to as “Ainala” throughout) [Cited in Applicant’s June 3rd, 2020 IDS as NPL Citation #4], and further in view of Eckart, et al. (US PG PUB 2017/0249401 A1 referred to as “Eckart” throughout), and Lukac, et al. (US PG PUB 2016/0086353 A1 referred to as “Lukac” throughout).
Regarding claim 1, see claim 8 which is the apparatus performing the steps of the claimed method.
Regarding claim 16, see claim 8 which is the apparatus performing the steps of the claimed program.  Further at least Eckart Paragraphs 151 – 157 render obvious the use of processors and memories to implement programs.
Regarding claim 17, see claim 8 which is the apparatus performing the steps of the claimed program / storage medium containing the program.  Further at least Eckart Paragraphs 151 – 157 render obvious the use of memories and computers to implement programs.

Regarding claim 28, see claim 22 which is the method performing the steps of the claimed program where Eckart in Figures 5 and 13 as well as Paragraphs 149 – 156 renders obvious program implementations for computers / processors to execute.
Regarding claim 29, see claim 22 which is the method performing the steps of the claimed medium where Eckart in Figures 5 and 13 as well as Paragraphs 149 – 156 renders obvious program implementations stored in non-transitory memory for computers / processors to execute.

Regarding claim 8, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The combination teaches
a processor configured to [Eckart Figures 5 and 13 (see at least reference characters 1301 and 1306) as well as Paragraphs 149 – 156 (processors to implement encoding / decoding of the point cloud)] encode points of a point cloud [See following limitations defining this feature for citations], wherein encoding points of the point cloud comprises:
encoding a coding model information representative of a coding mode for points of the point cloud that belong to a bounding box encompassing said points of the point cloud [Ainala Figure 1 and Figure 2 (in Section 4 with octree decomposition / partitioning) as well as Section 2 Paragraphs i) through iii) and the subsequent paragraph in Section 2 (bounding boxes used where a single point in the box may be used) and Section 3 (all Paragraphs and including equations 1 and 3) teaching coding mode using planes 
said coding model information indicating that said points are coded by a plane intersecting the bounding box, said points being essentially close to said plane [Ainala Section 2 Last Three Paragraphs, Section 3 (see equations 1 – 3 and their description of “flatness” / determination of using a plane to model the voxel / bounding box / leaf cube and further equation 1 with a closeness / comparison of how well the planes fit the octree), Section 4 (Se Figures 2 and Equations 4 – 6 where the correlation to a plane through the box / leaf cube is used / determined and tested for fit to encode the points about the center point); Eckart Figures 1 and 7 – 10 (subfigures included) as well as Paragraphs 51 (planes to guide bounding box generation and point selection), 80 (plane equations to group pixels / points similar to teachings of Section 3 of Ainala with closeness / neighborhoods of the points considered), 104 (“essentially close” suggested / taught for assessing the accuracy / octree fitting the points), 116 – 119 (planes of the cubes / voxels considered), 125, and 132 (planes intersecting voxels / cubes  and points intersecting such planes being encoded); Lukac Paragraphs 6 – 8 (models / octree representation with a fitting plane and a closeness comparison for inclusion of the points with a least squares test performed rendering obvious “essentially close”) and 40 – 41], and
encoding parameters defining said plane [Ainala Section 2 Last Three Paragraphs (encoding plane information for the leaf nodes / bounding boxes and iii) where the techniques are combinable with entropy encoding), Section 3 (see equations 1 – 3 and their description of “flatness” / determination of using a plane to model the voxel / bounding box / leaf cube as well as differentially encoding the parameters), Section 4 (Se Figures 2 and Equations 4 – 6 where the correlation to a plane through the box / leaf cube is used / determined and tested for fit to encode the points about the center point); Eckart 
The motivation to combine Eckart with Ainala is to combine features in the same / related field of invention of “modeling point clouds” in order to improve processing a large number of points in the point cloud [Eckart Paragraphs 2 – 4 where the Examiner observes that KSR Rationales (D) or (F) are also applicable].
The motivation to combine Lukac with Eckart and Ainala is to combine features in the same / related field of invention of “compression of 3D meshes and point cloud data” in order to improve the compression rate of the octree using lossy techniques and then reconstructing the data [Lukac Paragraphs 7 – 8 where the Examiner observes that KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Ainala, Eckart, and Lukac which will be used throughout the Rejection.

Regarding claim 19, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The combination teaches
wherein the bounding box is a leaf cube associated with a leaf node of an octree-based structure representative of the geometry of the point cloud [Ainala Section 2 Last Three Paragraphs, Section 3 (see 
Please see claim 1 for the motivation to combine Ainala, Eckart, and Lukac.

Regarding claim 21, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The combination teaches
obtaining an octree-based structure by splitting recursively a cube encompassing the point cloud until leaf cubes associated with leaf nodes of said octree-based structure reach down a given size [Ainala Section 2 (in particular steps i) through iii) render obvious using an octree structure and recursively splitting down a number of level where the number of levels renders obvious the given size) and Section 4 (see Figure 4 (octree partitioning of a space down to a given leaf node size / number of levels used); Eckart Figures 8 and 10 (subfigures included) as well as Paragraphs 3 (recursive splitting of octrees), 89, 
for at least one leaf cube of the octree-based structure [See above limitation for citations of the “leaf cube” as part of the “octree”], responsive to a determination that points belonging to the at least one leaf cube are to be coded using a coding mode that codes points of the leaf cube using a plane intersecting the leaf cube [See claim 8 “encoding a coding model information …” limitation and “said coding model information …” for citations as the citations were directed towards partitions in an octree], encoding a coding model information representative of said coding mode [See claim 8 “said coding model information ...” limitation for citations] and parameters defining said plane [See claim 8 “encoding parameters …” limitation for citations].
Please see claim 8 for the motivation to combine Ainala, Eckart, and Lukac since the scope of the claims are similar where the bounding box and leaf nodes / determination of leaf nodes in an octree structure are obvious variants to one of ordinary skill in the art.

Regarding claim 22, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The Examiner notes Eckart Figure 5 and Paragraph 72 (encoder/decoder teaching) and additionally Lukac Paragraphs 24 – 28 and 48 (e.g. “compression/decompression tool or device”) renders obvious the 
The combination teaches
decoding a coding model information representative of a coding mode for points of the point cloud that belong to a bounding box encompassing said points [See claim 8 “encoding a coding model information …” limitation and “said coding model information …” for citations and additionally Eckart Figure 5 and Paragraph 72 (decoder); Lukac Paragraphs 8, 24 – 28, and 48 (decompression of plane parameters and octree structure)],
said coding model information indicating that said points are coded by a plane intersecting the bounding box, said points being essentially close to said plane [See claim 8 “encoding a coding model information …” limitation and “said coding model information …” for citations],
decoding parameters defining said plane [Eckart Figure 5 and Paragraph 72 (decoder); Lukac Paragraphs 8, 24 – 28, and 48 (decompression of plane parameters) and additionally See claim 8 regarding encoding the plane parameters (last limitation for citations)], and
reconstructing said points of the point cloud from said plane [See “decoder” citations above for Eckart and Lukac and additionally Eckart Paragraphs 127 – 130 (reconstruction process for mixels / voxels in bounding boxes / leaf nodes); Lukac Figures 1 and 8 – 10 as well as Paragraphs 6 – 8 (reconstruction using trees / octrees with planes defining points in the octree), 24 – 28 (reconstructing the mesh / point cloud / octree), 42 – 48 (voxels reconstruction coded as an octree / bounding box structure with planes information combinable with Paragraph 8)].
Please see claim 8 for the motivation to combine Ainala, Eckart, and Lukac since the present decoder claims are the inverse of the encoder of claim 8 similar motivation exists.

Regarding claim 23, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.

The combination teaches obtaining an octree-based structure by decoding octree information data, wherein the bounding box is at least one leaf cube associated with a leaf node of said octree-based structure [See claim 22 “decoding a coding model …” limitation and additionally Lukac Figures 8 – 10 as well as Paragraphs 6 – 8 (decoding/decompressing octree structure), 24 – 28, and 43 – 48 (decompressing / reconstruction of voxels with octree / tree structures)].
Please see claim 22 for the motivation to combine Ainala, Eckart, and Lukac.

Regarding claim 24, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The Examiner notes Eckart Figure 5 and Paragraph 72 (encoder/decoder teaching) and additionally Lukac Paragraphs 24 – 28 and 48 (e.g. “compression/decompression tool or device”) renders obvious the encoding / decoding processes are inverse processes and thus similar teachings for one is an obvious variant of the inverse process as would readily be recognized by one of ordinary skill in the art.
The combination teaches wherein decoding the coding model information representative of a coding mode are for points belonging to the leaf cube [See claim 22 “decoding a coding model …” and 
Please see claim 22 for the motivation to combine Ainala, Eckart, and Lukac.

Regarding claim 25, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The Examiner notes Eckart Figure 5 and Paragraph 72 (encoder/decoder teaching) and additionally Lukac Paragraphs 24 – 28 and 48 (e.g. “compression/decompression tool or device”) renders obvious the encoding / decoding processes are inverse processes and thus similar teachings for one is an obvious variant of the inverse process as would readily be recognized by one of ordinary skill in the art.
The combination teaches wherein responsive to a determination that the coding model information indicates that points of the at least one leaf cube are coded using a coding mode that codes points of the leaf cube using a plane intersecting the leaf cube [See claim 25 first and second limitations for the “plane”, “coding mode”, and “coding model” features of the pending claim and additionally Lukac Paragraphs 6 – 8 render obvious using planes for coding cubes / leaf nodes in an octree], the method further comprises: decoding parameters defining said plane [See claim 22 “decoding parameters defining …” limitation for citations as the same / similar limitation is recited], and reconstructing said points of the at least one leaf cube from said plane [See claim 22 “reconstructing said points …” limitation for citations as the same / similar limitation is recited].
Please see claim 22 for the motivation to combine Ainala, Eckart, and Lukac.

Regarding claim 26, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac.  The Examiner notes Eckart Figure 5 and Paragraph 72 (encoder/decoder teaching) and additionally Lukac Paragraphs 24 – 28 and 48 (e.g. “compression/decompression tool or device”) renders obvious the encoding / decoding processes are inverse processes and thus similar teachings for one is an obvious variant of the inverse process as would readily be recognized by one of ordinary skill in the art.
The combination teaches wherein said reconstructed points belong to said plane [See claim 22 “essentially close” limitation for citations and additionally Lukac Paragraph 8 where the error threshold being met renders obvious the “belong” feature (e.g. points within the error / best fit criteria used to determine the plane render obvious belonging to the plane as readily recognized by one of ordinary skill in the art)].
Please see claim 22 for the motivation to combine Ainala, Eckart, and Lukac.

Claims 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala, Eckart, Lukac, and further in view of Mekuria, et al. (R. Mekuria, K. Blom and P. Cesar, "Design, Implementation, and Evaluation of a Point Cloud Codec for Tele-Immersive Video," in IEEE Transactions on Circuits and Systems for Video Technology, vol. 27, no. 4, pp. 828-842, April 2017, doi: 10.1109/TCSVT.2016.2543039 referred to as “Mekuria” throughout) [Cited in Applicant’s June 3rd, 2020 IDS as NPL Item #18].
Regarding claim 5, see claim 12 which is the apparatus performing the steps of the claimed method.

Regarding claim 12, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.  Mekuria teaches incorporating bounding box partitioning and encoding techniques with inter (temporal) prediction.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and Lukac to use plane coding techniques with octrees and further to incorporate Ainala’s teachings for inter prediction as taught and suggested by Mekuria.  The combination teaches wherein the points of the point cloud are encoded by at least one point obtained by applying a geometrical transform on at least one point already coded belonging to a temporal reference point cloud [Ainala Section 2 (see Figure 1 and the First Paragraph – but paragraph i) and Lukac Paragraphs 6 – 8 (predictive coding techniques for an octree / point cloud representation) are to be modified by Mekuria to resolve the use of inter prediction for bounding boxes / octree partitioning) and Section 5 Last Paragraph; Eckart Figures 1 and 6 – 10 (subfigures included) as well as Paragraphs 74 – 80, 101 – 105 (geometry of the cloud considered for making a box / partition), 116 – 121, and 128 – 132 (transforming samples to fit shapes / box / cubes); Mekuria Section IVA (Inter predictive point cloud coding) including Figure 8 where the matrices T and R are transformations on the geometry of temporal point clouds or blocks of point clouds (or even key points as the single point in a voxel / box / cube – nexus with Eckart and Ainala) thus are obvious variants of geometric transforms to one of ordinary skill in the art.].
Please see claim 8 for the motivation to combine Ainala, Eckart, and Lukac.
The motivation to combine Mekuria with Lukac, Eckart and Ainala is to combine features in the same / related field of invention of processing and reconstructing 3D point clouds [Mekuria Section I First Paragraph] in order to minimize distortion and improve real time processing of point clouds [Mekuria Section V where the Examiner observes KSR Rationales (D) or (F) are also applicable].
.

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ainala, Eckart, Lukac, and further in view of Jiang, et al. (US PG PUB 2014/0376827 A1 referred to as “Jiang” throughout).
Regarding claim 18, see claim 20 which is the apparatus performing the steps of the claimed method.

Regarding claim 20, Ainala teaches encoding a point cloud using an octree structure and transformation / computations to improve the encoding process.  Eckart teaches encoding bounding boxes with considerations of basing the bounding box encoding on a single point.  Lukac teaches techniques to code 3D point clouds and encoding information of planes through bounding boxes / octree tree nodes (including leaf nodes) with various considerations given.  Jiang teaches using points in neighboring / outside of the current cube in fitting a plane to the current cube and encoding such information in representing a point cloud.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify the tree coding scheme of Ainala with the methods and information taught by Eckart and the encoding of planes through nodes (including leaf nodes) as taught by Lukac with usage of neighboring points / nodes / cubes as taught by Jiang.  The combination teaches wherein the plane is determined based on a number of points outside of the bounding box located in a neighborhood of faces of the bounding box [Ainala Section 2 Last Three Paragraphs, Section 3 (see equations 1 – 3 and their description of “flatness” / determination of using a plane to model the voxel / bounding box / leaf cube and further equation 1 with a closeness / comparison of how well the planes fit the octree), Section 4 (Figures 2 and Equations 4 – 6 where the correlation to a plane through the box / leaf cube is used / determined and tested for fit to encode the points about the center point); Eckart Figures 1 and 7 – 10 (subfigures included) as well as Paragraphs 51 (planes to guide bounding box generation and point selection), 80 (plane equations to group pixels / points similar to teachings of Section 3 of Ainala with closeness / 
Please see claim 8 for the motivation to combine Ainala, Eckart, and Lukac.
The motivation to combine Jiang with Lukac, Eckart, and Ainala is to combine features in the same / related field of invention of compressing, transmitting, and receiving 3D mesh data / 3D data [Jiang Paragraphs 1 – 3] in order to improve coding efficiency and representations required for the octree / mesh coding [Jiang Paragraphs 21 – 25 where the Examiner observes also KSR Rationales (D) or (F) are applicable].
This is the motivation to combine Ainala, Eckart, Lukac, and Jiang which will be used throughout the Rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Limberger (US PG PUB 2017/0221238 A1 referred to as “Limberger” throughout) teaches in Figures 4, 10, and 11 (subfigures included) as well as Paragraph 67 temporal considerations in forming bounding boxes to enclose points in point clouds.  Ye, et al. (US PG PUB 2016/0295219 A1 referred to as “Ye” throughout) teaches look up tables for octree coding.  Kuma, et al. (US PG PUB 2020/0175726 A1 referred to as “Kuma” throughout) teaches encoding of bounding boxes of pixels with a single point representation and the use of geometric transforms for point clouds.  Chou, et al. (US Patent #10,694,210 B2 referred to as “Chou” throughout) teaches encoding geometrical transforms of point clouds in at least Figures 9 and 27 (subfigures included).
.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487